 70320 NLRB No. 6DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The stipulated record does not assert the direct inflow facts.Those facts, however, are contained in the petition filed in this mat-
ter, and are not disputed by the Union.2The Board has delegated its authority in this proceeding to athree-member panel.3See Grace Church in the City of New York, 317 NLRB 961 fn.1 (1995). See also Fifth Avenue Assn., 319 NLRB 383 (1995), andcases cited therein.Ecclesiastical Maintenance Services, Inc. and Local74, Service Employees International Union,
AFL±CIO. Case AO±331December 18, 1995ADVISORY OPINIONBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDTRUESDALEPursuant to Sections 102.98(a) and 102.99 of theNational Labor Relations Board's Rules and Regula-
tions, on November 29, 1995, Ecclesiastical Mainte-
nance Services, Inc. (the Employer), filed a Petition for
Advisory Opinion as to whether the Board would as-
sert jurisdiction over its operations on the basis of its
current standards. In pertinent part, the petition alleges
as follows:1. A proceeding, Cases SU±58822 and SU±58851, iscurrently pending before the New York State Employ-
ment Relations Board (NYSERB) in which the Union
alleges that the Employer has engaged in unfair labor
practices within the meaning of Section 704 of the
New York State Employment Relations Act.2. The Employer is a nonprofit corporation formedby the Roman Catholic Archdiocese of New York
under the Membership Corporation Law of the State of
New York. It provides cleaning and maintenance serv-
ices on a contract fee basis for churches, schools, sem-
inaries, and other facilities in the Archdiocese of New
York. The Employer performs no other work than
cleaning and maintenance services and performs such
services only for the facilities in the Archdiocese of
New York.3. During its most recent fiscal year, the Employerhad gross revenues in excess of $3.5 million, and pur-
chased materials valued in excess of $50,000 directly
from outside the State of New York.4. The foregoing commerce data is contained in a``Stipulated Record on The Threshold Issue of Juris-
diction'' filed by the Employer and the Union with
NYSERB in connection with the matter pending beforethat agency.1The NYSERB has made no finding withrespect to the commerce data.5. There are no representation or unfair labor prac-tice proceedings involving the Employer pending be-
fore the Board.On December 5, 1995, the Union filed a response tothe petition for advisory opinion. The Union does not
dispute the Employer's commerce data, but asserts that
the Employer is a religious affiliated entity and that
there is a question as to whether the Board would as-
sert jurisdiction under the principles set forth in River-side Church, 309 NLRB 806 (1992).On December 8, 1995, the Employer filed a brief insupport of its petition for advisory opinion. The Em-
ployer asserts that it is within the Board's jurisdiction
and that the Union has acknowledged NLRA jurisdic-
tion over it in ancillary Federal court litigation.Having duly considered the matter,2we are of theopinion that, inasmuch as the Employer has gross an-
nual revenue in excess of $1 million and direct inflow
in excess of $50,000, the Employer would satisfy any
of the Board's monetary jurisdictional standards. We
are unable in this proceeding, however, to resolve the
religious-affiliation jurisdictional issue addressed by
the parties. As indicated in the Union's response, that
issue is not appropriate for resolution in this proceed-
ing; the Board's advisory opinion proceedings under
Section 102.98(a) are designed primarily to determine
whether an employer's operations meet the Board's
commerce jurisdictional standards. Thus, while we are
able to advise the Employer that it meets the Board's
monetary standards for asserting jurisdiction, we are
unable in this proceeding to resolve the remaining
issues addressed by parties.3